                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JUSTIN G. GROVE                              *

       Plaintiff,                            *

v.                                           *       Case No.: 1:19-CV-2040

AXA ADVISORS, LLC                            *

       Defendant.                            *

*      *       *      *       *     *    *     *   *                *       *       *       *
                                   NOTICE OF REMOVAL

       Comes now the Petitioner/Defendant, AXA Advisors, LLC (“AXA”), by and through its

undersigned attorneys, Colin Bell, Esquire and the Law Office of Schenker, Krause & Lopez,

pursuant to 28 U.S.C. §1441 et. seq., files this Notice of Removal of this action from the Circuit

Court for Frederick County, Maryland, in which it is now pending, to the United States District

Court for the District of Maryland, and in support thereof respectfully avers as follows:

       1.      Petitioner has been named as Defendant in a suit filed in the Circuit Court for

Frederick County, Case No.: C-10-CV-19-000436. Suit was originally filed on or about May 29,

2019 and AXA was served by a process server hand delivering the suit papers to the Maryland

resident agent of AXA on June 11, 2019.

       2.      AXA is a limited liability company, formed under the laws of the State of

Delaware, with a principal place of business located at 1209 Orange Street, Wilmington,

Delaware 19801. The sole member of Petitioner is AXA Distribution Holding Corporation,

which corporation was formed under the laws of the state of Delaware and has its corporate

headquarters (i.e. its “nerve center” from where the majority of its corporate officers work and
the major decisions as to the ongoing operations of the corporation are made) located at 1290

Avenue of the Americas, New York, NY 10104.

       3.      Plaintiff is an individual resident of the state of Pennsylvania.

       4.      The above-entitled action is one in which this Court has original jurisdiction

pursuant to Title 28 U.S.C. §1332.     Petitioner seeks to remove this action to this Court under

Title 28 U.S.C. §1441.

       5.      Filed herewith as Exhibits 1 through 8 are copies of all pleadings and papers

served on Petitioner/Defendant, consisting of (1) Cover letter from Plaintiff’s counsel; (2) Writ

of Summons (x2 copies); (3) Frederick County Circuit Court Civil-Non-Domestic Case

Information Report; (4) Plaintiff’s Complaint; (5) Election for Jury Trial; (6) Notice and

Certificate of Service [of discovery]; (7) Interrogatories; and (8) Requests for Production.

       6.      The above-entitled matter is a motor tort in which Plaintiff alleges negligent

driving on the part of non-party, William Toland, causing an accident with a vehicle in which

Plaintiff was traveling and from which Plaintiff was injured and incurred damages. Plaintiff

alleges that Toland was driving at the relevant time while he was in the course and scope of

employment and/or agency with AXA and for which AXA is thus vicariously liable under that

legal theory known as respondeat superior.

       7.      Petitioner is entitled to removal because there is complete diversity of citizenship

between the Plaintiff and Defendant and the amount in controversy exceeds $75,000.00.

Plaintiff is a resident of the state of Pennsylvania. AXA is a limited liability company formed

under the laws of the State of Delaware with a principal place of business in the State of

Delaware; and whose sole member, AXA Distribution Holding Corporation, is a corporation
formed under the laws of the state of Delaware with corporate headquarters in the State of New

York. Plaintiff’s Complaint seeks judgment in an amount in excess of $75,000.00.

       WHEREFORE, Petitioner/Defendant, AXA Advisors, LLC, respectfully requests that the

above-entitled action be removed from the Circuit Court for Frederick County, Maryland to the

United States District Court for the District of Maryland.

                                             Respectfully submitted,


                                                    /s/    Colin Bell
                                             Colin Bell (26855)
                                             Schenker, Krause & Lopez
                                             600 Red Brook Blvd., Suite 650
                                             Owings Mills, Maryland 21117
                                             (410) 559-2410
                                             Colin.bell@zurichna.com
                                             Attorneys for Defendant, AXA Advisors, LLC

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of July 2019, a copy of the foregoing Notice

of Removal was served either by the Court’s ECF system if Plaintiff’s counsel is a member of

the bar and registered and in any event, in addition, was also e-mailed and mailed, postage

prepaid, sent to:

       David B. Jackson, Esquire
       Ingerman & Horowitz, LLP
       20 Park Avenue
       Baltimore, Maryland 21201
       djackson@ihlaw.com
       Counsel for Plaintiff


                                                     /s/   Colin Bell
